                                                 Case 3:21-cv-06582-AGT Document 1 Filed 08/25/21 Page 1 of 6



                                       1   Brent Dorian Brehm – State Bar No. 248983
                                            Email: bbrehm@kantorlaw.net
                                       2   Glenn R. Kantor – State Bar No. 122643
                                            E-mail: gkantor@kantorlaw.net
                                       3   Monica Lienke – State Bar No. 300115
                                            Email: mlienke@kantorlaw.net
                                       4   KANTOR & KANTOR, LLP
                                           19839 Nordhoff Street
                                       5   Northridge, CA 91324
                                           Telephone: (818) 886-2525
                                       6   Facsimile: (818) 350-6272

                                       7   Attorneys for Plaintiff,
                                           EDMUND TREIDLER
                                       8

                                       9                                UNITED STATES DISTRICT COURT

                                      10                               NORTHERN DISTRICT OF CALIFORNIA

                                      11   EDMUND TREIDLER,                                  CASE NO.:
1050 Marina Village Pkwy., Ste. 105




                                      12                  Plaintiff,                         BREACH OF THE EMPLOYEE
                                                                                             RETIREMENT INCOME SECURITY ACT
    KANTOR & KANTOR, LLP

    Alameda, California 94501




                                      13                                                     OF 1974; ENFORCEMENT AND
                                                  vs.                                        CLARIFICATION OF RIGHTS;
         (510) 992-6130




                                      14                                                     PREJUDGMENT AND POSTJUDGMENT
                                           METROPOLITAN LIFE INSURANCE                       INTEREST; AND ATTORNEYS’ FEES
                                      15   COMPANY,                                          AND COSTS

                                      16                  Defendant.
                                      17

                                      18

                                      19

                                      20          Plaintiff Edmund Treidler (“Plaintiff”), herein sets forth the allegations of his Complaint

                                      21   against Defendant Metropolitan Life Insurance Company (“MetLife”).

                                      22

                                      23                                  PRELIMINARY ALLEGATIONS

                                      24          1.      “Jurisdiction” – This action is brought under 29 U.S.C. §§ 1132(a), (e), (f) and (g)

                                      25   of the Employee Retirement Income Security Act of 1974 (hereinafter “ERISA”) as it involves a

                                      26   claim by Plaintiff for employee benefits under an employee benefit plan regulated and governed

                                      27   under ERISA. Jurisdiction is predicated under these code sections as well as 28 U.S.C. § 1331 as

                                      28   this action involves a federal question. This action is brought for the purpose of recovering

                                                                                         1
                                                                                     COMPLAINT
                                                 Case 3:21-cv-06582-AGT Document 1 Filed 08/25/21 Page 2 of 6



                                       1   benefits under the terms of an employee benefit plan, enforcing Plaintiff’s rights under the terms

                                       2   of an employee benefit plan, and to clarify Plaintiff’s rights to future benefits under the employee

                                       3   benefit plan. Plaintiff seeks relief, including but not limited to, payment of the correct amount of

                                       4   benefits due under his plan, prejudgment and postjudgment interest, and attorneys’ fees and costs.

                                       5             2.   “Intradistrict Assignment” – This matter may be assigned to either the Oakland or

                                       6   San Francisco Division of the Northern District of California because the events giving rise to this

                                       7   lawsuit occurred in Contra Costa County.

                                       8             3.   Plaintiff was, at all times relevant, an employee of BlackRock, Inc. (“BlackRock”)

                                       9   and a resident of Contra Cost County, State of California, at the time that his disability claim arose

                                      10   under the BlackRock, Inc. Employee Welfare Plan (“the Plan”), which is insured and administered

                                      11   by MetLife.
1050 Marina Village Pkwy., Ste. 105




                                      12             4.   MetLife is a corporation with its principal place of business in the State of New
    KANTOR & KANTOR, LLP

    Alameda, California 94501




                                      13   York, authorized to transact and transacting business in the Northern District of California and can
         (510) 992-6130




                                      14   be found in the Northern District of California.

                                      15             5.   MetLife is the insurer of long-term disability (“LTD”) benefits under the Plan,

                                      16   Policy Number 121133-1-G, and acted in the capacity of the Plan insurer and the Plan claims

                                      17   administrator. In administering the Plan, MetLife operated with a conflict of interest and that

                                      18   conflict of interest impacted its administration of Plaintiff’s claim.

                                      19             6.   Plaintiff is informed and believes that Policy Number 121133-1-G was issued with

                                      20   the intent to provide long term disability coverage to residents of the State of California.

                                      21                             FIRST CLAIM FOR RELIEF
                                                    AGAINST DEFENDANT FOR PLAN BENEFITS, ENFORCEMENT AND
                                      22
                                            CLARIFICATION OF RIGHTS, PREJUDGMENT AND POSTJUDGMENT INTEREST,
                                      23                        AND ATTORNEYS’ FEES AND COSTS
                                                                  (29 U.S.C. § 1132(a)(1)(B))
                                      24
                                                     7.   Plaintiff incorporates by reference all preceding paragraphs as though fully set forth
                                      25
                                           herein.
                                      26
                                                     8.   At all times relevant, Plaintiff was employed by BlackRock, and was a covered
                                      27
                                           participant under the terms and conditions of the Plan.
                                      28

                                                                                          2
                                                                                      COMPLAINT
                                                 Case 3:21-cv-06582-AGT Document 1 Filed 08/25/21 Page 3 of 6



                                       1          9.      During the course of Plaintiff’s employment, Plaintiff became entitled to benefits

                                       2   under the terms and conditions of the Plan. While Plaintiff was covered under the Plan, Plaintiff

                                       3   suffered a disabling medical condition. As of July 21, 2017, and at all times thereafter, Plaintiff

                                       4   was disabled and entitled to benefits under different provisions of the Plan.

                                       5          10.     Due to Plaintiff’s commitment to improving his health condition and his desire to

                                       6   continue working, he returned to work on a part-time basis on August 2, 2018. While working

                                       7   part-time, Plaintiff was unable to earn more than 80% of his pre-disability earnings and thus,

                                       8   under the terms of the Plan, remained entitled to benefits under the Plan and its Work Incentive

                                       9   provision.

                                      10          11.     Pursuant to the terms of the Plan, Plaintiff made a claim to MetLife for benefits.

                                      11   MetLife assigned Plaintiff Claim No. 731711291856. On March 30, 2018, MetLife denied
1050 Marina Village Pkwy., Ste. 105




                                      12   Plaintiff’s claim. On September 21, 2018, Plaintiff appealed MetLife’s decision. On December 26,
    KANTOR & KANTOR, LLP

    Alameda, California 94501




                                      13   2018, MetLife upheld its denial. On June 19, 2019, Plaintiff submitted additional medical
         (510) 992-6130




                                      14   information to MetLife, asking MetLife to reconsider its decision. On July 22, 2019, MetLife sent

                                      15   a letter stating that the new medical information did not impact its decision.

                                      16          12.     On or around August 12, 2019, Plaintiff ceased work because he was no longer

                                      17   able to sustain even a part-time work schedule. Thereafter, Plaintiff has not returned to work and

                                      18   remained disabled under the terms of the Plan.

                                      19          13.     In March 2020, Plaintiff filed a new claim for disability benefits which MetLife

                                      20   approved. MetLife assigned Plaintiff Claim No. 501909092608 for this new claim and determined

                                      21   that Plaintiff’s date of disability was August 13, 2019. MetLife began paying benefits on February

                                      22   9, 2020, following the elimination period, and is continuing to pay Plaintiff ongoing benefits.

                                      23   MetLife is paying benefits based on Plaintiff’s part-time work income.

                                      24          14.     Due to the same underlying medical condition, Plaintiff has been continuously

                                      25   disabled under the terms of the Plan since July 21, 2017. Plaintiff’s proper date of disability under

                                      26   the Plan is July 21, 2017, with benefit payments based on his full-time work income.

                                      27          15.     Benefit payments under the Plan are calculated as a percentage of pre-disability

                                      28   earnings as of the previous October 1. Under Plaintiff’s proper date of disability, July 21, 2017,

                                                                                          3
                                                                                      COMPLAINT
                                                 Case 3:21-cv-06582-AGT Document 1 Filed 08/25/21 Page 4 of 6



                                       1   Plaintiff’s benefit amount is based on significantly higher earnings than the benefit amount that

                                       2   MetLife is currently paying him. The benefit amount currently paid by MetLife is incorrectly

                                       3   based on a date of disability of August 13, 2019 and Plaintiff’s significantly lower part-time

                                       4   income. Because Plaintiff’s claim for benefits with a date of disability of July 21, 2017 was

                                       5   wrongfully denied, Plaintiff has not received the full benefit amount to which he is entitled.

                                       6          16.     Defendant has breached the Plan and violated ERISA in the following respects:

                                       7                  (a)     MetLife failed to pay the full amount of LTD benefit payments to Plaintiff

                                       8          and approve his initial LTD claim at a time when Defendant knew, or should have known,

                                       9          that Plaintiff was entitled to those benefits under the terms of the Plan, as Plaintiff was

                                      10          disabled under the terms of the Plan and therefore entitled to benefits based on a July 21,

                                      11          2017 date of disability;
1050 Marina Village Pkwy., Ste. 105




                                      12                  (b)     MetLife failed to provide a prompt and reasonable explanation of the basis
    KANTOR & KANTOR, LLP

    Alameda, California 94501




                                      13          relied on under the terms of the Plan documents, in relation to the applicable facts and Plan
         (510) 992-6130




                                      14          provisions, for the denial of Plaintiff’s claim for LTD benefits with a July 21, 2017 date of

                                      15          disability;

                                      16                  (c)     MetLife failed, after Plaintiff’s claims were denied, to adequately describe

                                      17          to Plaintiff any additional material or information necessary for Plaintiff to perfect his

                                      18          claim along with an explanation of why such material is or was necessary; and

                                      19                  (d)     MetLife failed to properly and adequately investigate the merits of

                                      20          Plaintiff’s LTD claim and failed to provide a full and fair review of Plaintiff’s claim.

                                      21          17.     Plaintiff is informed and believes and thereon alleges that Defendant wrongfully

                                      22   denied his disability benefits under the Plan by other acts or omissions of which Plaintiff is

                                      23   presently unaware, but which may be discovered in this future litigation and which Plaintiff will

                                      24   immediately make Defendant aware of once said acts or omissions are discovered by Plaintiff.

                                      25          18.     Following the denial of LTD benefits under the Plan, Plaintiff exhausted all

                                      26   administrative remedies required under ERISA, and Plaintiff has performed all duties and

                                      27   obligations on Plaintiff’s part to be performed under the Plan.

                                      28

                                                                                         4
                                                                                     COMPLAINT
                                                 Case 3:21-cv-06582-AGT Document 1 Filed 08/25/21 Page 5 of 6



                                       1           19.     As a proximate result of the aforementioned wrongful conduct of MetLife, Plaintiff

                                       2   has damages for loss of disability benefits in a total sum to be shown at the time of trial.

                                       3           20.     As a further direct and proximate result of this improper determination regarding

                                       4   Plaintiff’s LTD claim, Plaintiff, in pursuing this action, has been required to incur attorneys’ costs

                                       5   and fees. Pursuant to 29 U.S.C. § 1132(g)(1), Plaintiff is entitled to have such fees and costs paid

                                       6   by Defendant.

                                       7           21.     The wrongful conduct of MetLife has created uncertainty where none should exist,

                                       8   therefore, Plaintiff is entitled to enforce his rights under the terms of the Plan and to clarify his

                                       9   right to future benefits under the terms of the Plan.

                                      10                                             REQUEST FOR RELIEF

                                      11           WHEREFORE, Plaintiff prays for relief against Defendant as follows:
1050 Marina Village Pkwy., Ste. 105




                                      12           1. Payment of disability benefits due to Plaintiff based on a July 21, 2017 date of
    KANTOR & KANTOR, LLP

    Alameda, California 94501




                                      13   disability;
         (510) 992-6130




                                      14           2. An order declaring that Plaintiff is entitled to an award of LTD benefits based on a July

                                      15   21, 2017 date of disability and earnings reflecting this date of disability, and that benefits are to

                                      16   continue to be paid under the LTD Plan for so long as Plaintiff remains disabled

                                      17   under the terms of the Plan;

                                      18           3. In the alternative to the relief sought in paragraphs 1 and 2, an order remanding

                                      19   Plaintiff’s claim to the claims administrator to the extent any new facts or submissions are to be

                                      20   considered;

                                      21           4. Pursuant to 29 U.S.C. § 1132(g), payment of all costs and attorneys’ fees incurred in

                                      22   pursuing this action;

                                      23   ///

                                      24   ///

                                      25   ///

                                      26   ///

                                      27   ///

                                      28   ///

                                                                                           5
                                                                                       COMPLAINT
                                                 Case 3:21-cv-06582-AGT Document 1 Filed 08/25/21 Page 6 of 6



                                       1   ///

                                       2          5. Payment of prejudgment and post-judgment interest as allowed for under ERISA; and

                                       3          6. Such other and further relief as this Court deems just and proper.

                                       4

                                       5   DATED: August 25, 2021                       KANTOR & KANTOR, LLP

                                       6

                                       7                                                By:     /s/ Brent Dorian Brehm
                                                                                                Brent Dorian Brehm
                                       8
                                                                                                Attorneys for Plaintiff,
                                       9                                                        EDMUND TREIDLER
                                      10

                                      11
1050 Marina Village Pkwy., Ste. 105




                                      12
    KANTOR & KANTOR, LLP

    Alameda, California 94501




                                      13
         (510) 992-6130




                                      14

                                      15

                                      16

                                      17

                                      18

                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28

                                                                                        6
                                                                                    COMPLAINT
